Citation Nr: 1633908	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a permanent and total 100 percent disability rating for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2004 to January 2007 with service in a designated imminent danger pay area in Iraq from October 2005 to September 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 
In November 2015, the Board remanded the case for additional evidentiary development.  The case has been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from February 2011 to December 2012 and July 2013 to October 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

Total and occupational social impairment resulting from the Veteran's service-connected PTSD has not been shown to be permanent at this time.


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 100 percent disability rating for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.14, 4.129 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2013 and January 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the November 2015 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Generally, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a).

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of each eye, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).  

Other factors to consider include failure to pursue treatment and whether the disability has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote.  See KL v. Brown, 5 Vet. App. 205, 208 (1993).

Typically, psychiatric disabilities are not "static" disabilities by nature, and the severity of a psychiatric disability fluctuates over time and/or with treatment.  See generally 38 C.F.R. § 4.129.

The Veteran filed a claim for service connection for PTSD in May 2010.  That issue was granted in a January 2011 VA rating decision and the disability was assigned at 70 percent disabling.  In April 2012, the Veteran requested a higher rating for PTSD.  In the August 2013 VA rating decision, a 100 percent disability rating was assigned for the entire rating period on appeal from April 10, 2012.  In a September 2013 VA Form 21-0958 (Notice of Disagreement), the Veteran requested a permanent and total 100 percent disability rating for PTSD.

In July 2013, the Veteran was afforded a VA examination for PTSD through QTC Medical Services.  Following the clinical evaluation and review of the claims file, the examiner concluded the Veteran's level of functional impairment was best summarized as total occupational and social impairment.  No medical opinion was requested or provided regarding the permanency of his service-connected PTSD.

Pursuant to the November 2015 Board remand, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for PTSD in January 2016.  Following the clinical evaluation and review of the claims file, the examiner affirmed the Veteran's level of functional impairment was best summarized as total occupational and social impairment, and concluded that this level of functional impairment will continue throughout the Veteran's life.  However, it was explained that "[g]iven the course of [the Veteran's] diagnosis and the course of treatment it appears quite premature to designate his situation as 'permanent and final.'"  The examiner noted that review of the record demonstrated the Veteran made initial contact with a mental health provider in November 2013 and, since then, has participated in three sessions of therapy, one group session, and five sessions of psychiatric care/medication management, and "[a]lthough [the Veteran] has participated in some treatment, he has been unable to this point to fully commit to an on-going treatment regimen."

The January 2016 VA examiner went on to conclude that, in light of the Veteran's very limited treatment for PTSD, "it is highly speculative to conclude his probability for permanent improvement is remote.  As a result, [he] would recommend [the Veteran] fully commit to treatment, including the complete abstinence from the use of alcohol, prior to such a determination being rendered."

In February 2016, the Veteran submitted a September 2013 statement from Dr. Triplett who was assigned as the Veteran's mental health treatment coordinator by VA in November 2013.  Dr. Triplett noted that "[the Veteran's] PTSD, as with other veterans, is a lifelong illness that will become worse at times of stress [and] [i]n in [his] professional opinion this illness will negatively affect his ability to functioning."

Additional evidence during this appeal period includes VA treatment records document that in June 2001 the Veteran requested a mental health appointment and denied any suicidal or homicidal ideation and in April 2011 at an Operation Enduring Freedom/Operation Iraqi Freedom (OEF/OIF) initial assessment the Veteran reported anxiety, irritability, and no thoughts of harming self or others.  Additional VA treatment records (located in Virtual VA) document psychiatric treatment in November 2013, December 2013, April 2014, and June 2014.

The Board has considered the Veteran's reported history of symptomatology related to his PTSD throughout the appeal period, to include his statements in the March 2014 substantive appeal (VA Form 9).  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds, however, that his statements do not rise to a level of competency to offer an opinion as to the permanence of his total and occupational social impairment resulting from PTSD.  

The most probative evidence of record does not indicate the Veteran's total and occupational social impairment resulting from his service-connected PTSD is permanent.  The Board acknowledges Dr. Triplett's assessment that PTSD is a lifelong illness, but he also states that it will become worse at times, indicating that the level of severity is not permanent; the January 2016 VA examiners' assessment was that the Veteran's level of functional impairment needed to be further monitored before it could be determined it was permanent given his therapy sessions. Thus, there is insufficient evidence to determine that the severity level is permanent at this time.  See 38 C.F.R. § 3.340(b); KL, 6 Vet. App. at 208.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A permanent and total 100 percent disability rating for PTSD is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


